Title: From Thomas Jefferson to George Washington, [ca. 1 April 1777]
From: Jefferson, Thomas
To: Washington, George



May it please your Excy.
Albem Virga. [ca. 1 April 1777]

The bearerHorseley enlisted for 2 years in a company raised in this county for one of the Virga. battal’s of 1775. In the winter now past, and before his time was out, he was unfortunate enough to desert from the service. Having had lesure to repent he some time ago made application to me through a third person to advise him what to do. I let him know that (his life being forfeited) there was no person in this world who could save it but yourself; and that if he would come in I would venture to state the fact to your excellency that he might have all the benefit which a voluntary return to duty and resignation of his life into your hands would give him, and could not help hoping he would obtain your pardon if it could any way square with the rules you may have laid down. He has therefore voluntarily come in and put himself under the care of Capt. Marks of Colo. Lewis’s battalion, by whom he will be delivered to you. Having now discharged my promise and returned I hope a good soldier to the use of his country; the residue remains with your excellency to whose decision his fate and my wishes are submitted. I am &c.
